Citation Nr: 1640323	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 9, 1996 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a February 2011 decision, the Board, in relevant part, granted an effective date of April 9, 1996, but no earlier, for the award of TDIU on an extraschedular basis.  In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR) and vacated the Board's February 2011 decision to the extent it denied an effective date of TDIU prior to April 9, 1996.  Specifically, the parties agreed that the Board did not discuss the applicability of 38 C.F.R. § 3.156(b) (2016) in determining the date of claim.  The Court remanded the case for further action consistent with the terms of the joint motion.  The Board remanded this issue for additional development in September 2012. 

In a January 2015 decision, the Director of VA's Compensation Service denied a TDIU on an extraschedular basis prior to April 9, 1996. 

After the appeal was re-certified and the case transferred to the Board, the Veteran submitted additional evidence, specifically a July 2016 unemployability assessment report from C. Barchi, M.Ed., CDMS, which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In an August 2016 letter, the Veteran, through his representative, waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran testified at a hearing before the undersigned in May 2010.  A transcript is of record. 



FINDINGS OF FACT

1. A May 1993 rating decision granted a 40 percent rating for the Veteran's right knee disability effective February 1993, which the Veteran did not appeal. 

2. New evidence relating to the severity of the Veteran's right knee disability was not of record within one year of the May 1993 rating decision.

3. A May 1995 VA examination report suggested worsening disability of the right knee. 

4. A July 1995 rating decision denied a rating greater than 40 percent for the Veteran's right knee disability, which the Veteran did not appeal.

5. An April 1996 informal claim for an increased rating states that the Veteran's right knee disability had worsened.  

6. Prior to April 9, 1996, the Veteran's right knee disability was the only disability for which service connection had been established. 

7. Prior to April 9, 1996, the Veteran's right knee disability alone did not prevent him from obtaining or maintaining substantially gainful activity in a sedentary capacity. 


CONCLUSIONS OF LAW

1. The May 1993 rating decision, which denied an increased rating for service connected disability of the right knee, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. The July 1995 rating decision is not final, and the issue of entitlement to TDIU relates back to the May 1995 VA examination report constituting a claim for an increased rating.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 20.1103 (2016).

3. The criteria for entitlement to TDIU prior to April 9, 1996 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; 38 C.F.R. §§ 3.326(a), 3.327 (2016).

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran, who is represented by counsel, has also demonstrated actual knowledge of what is required to support entitlement to an earlier effective date for TDIU in various written statements and in his May 2010 hearing testimony.  Therefore, any notice deficiency was harmless error.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in relevant part, by actual knowledge demonstrated by the claimant); Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim).  In the alternative, the Board notes that at the May 2010 hearing, the Veteran's representative stated that any notice requirements were waived due to actual knowledge of VA's "rules and duties."  Accordingly, further notice is not warranted. 

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and added to the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain on his behalf.  In addition, VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Sanders, 556 U.S. at 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Merits of the Appeal

The Veteran seeks entitlement to TDIU prior to April 9, 1996, stating that under the provisions of 38 C.F.R. § 3.156(b), and pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), an effective date of March 1993 is warranted.  For the following reasons, the Board finds that a May 1995 VA examination report is the earliest date of claim, but that the substantive requirements for entitlement to TDIU are not satisfied prior to April 1996. 


A. Date of Claim

i. Factual Background

A claim for an increased rating for the Veteran's service-connected right knee disability was submitted in February 1993.  A May 1993 rating decision granted a 40 percent rating for the Veteran's right knee disability effective February 1993, the date of claim.  The Veteran was properly mailed notified of this decision and his appellate rights in a May 1993 letter.  See 38 C.F.R. § 19.25 (2016).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  

In a February 1994 written statement, the Veteran requested a copy of all his rating decisions and VA examinations, stating that these records were needed in order to pursue his claim "for higher VA benefits."  

In May 1994, the Veteran submitted a claim for disabilities of the left knee, lower back, and a psychiatric condition ("mental state").  

In a June 1994 statement, the Veteran requested reconsideration of an October 1987 rating decision which denied an increased rating for his right knee disability and service connection claims for a left knee disability, low back disability, and a psychiatric disability. 

In a June 1994 letter, VA administratively denied reopening the claims for the left knee, back, and a psychiatric disorder, informing the Veteran that these claims were denied by the Board in a September 1989 decision and that new and material evidence had not been received to reopen them.  

In May 1995, the Veteran underwent a VA examination of the right knee, including an X-ray study, reports of which are in the claims file.  He also submitted a May 1995 written statement regarding his right knee.  He underwent another VA examination of the right knee in June 1995.

The RO accepted the May 1995 VA examination as a claim for an increased rating for the right knee disability, and denied it in a July 1995 rating decision, which the Veteran did not appeal.  The Veteran was notified of this decision and his appellate rights in a July 1995 letter. 

In October 1995, the Veteran submitted SSA and private treatment records dated in August 1995 and October 1995 pertaining to his right knee, and submitted an April 1996 claim for an increased rating, stating that his right knee disability had worsened. 

The RO denied the claim in May 1996 and August 1996 rating decisions, which were appealed to the Board.  The Board denied an increased rating for the right knee disability in its February 2011 rating decision, and granted TDIU effective April 1996, finding that it was part and parcel of the April 1996 claim for an increased rating. 


ii. Applicable Law

1. Date of Claim 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is  later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), Dalton v. Nicholson, 21, Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  Thus, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (noting that "the relevant temporal focus" in an increased rating claim is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim").

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400(o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157.  Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

In Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Thus, as the issue of entitlement to TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400(o).  See Rice  22 Vet. App. at 454. 

2. Finality of Rating Decisions and New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. "  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 



iii. Analysis

For the reasons discussed below, the proper effective date of claim for an increase is May 1995, and thus the appeal period relates back to May 1994, or one year prior to the date of claim.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Massie, 25 Vet. App. at 134.  

As an initial matter, the May 1993 rating decision is final as the Veteran did not appeal it, and because new and material evidence was not submitted within one year of the date of its mailing.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.  In this regard, in the context of the claim for an increased rating adjudicated in the May 1993 rating decision, new and material evidence would be evidence that was not previously of record at the time of the May 1993 rating decision relating to the severity of the Veteran's right knee disability.  See 38 C.F.R. § 3.156(a).  Moreover, in order to prevent that decision from becoming final and relate back to the February 1993 claim for increase, such evidence would have to be of record within one year of the May 1993 rating decision.  See 38 C.F.R. § 3.156(b).

In this case, no such evidence was of record within one year of the May 1993 rating decision.  The Veteran submitted a February 1994 statement requesting records to support a claim for higher VA benefits, but such does not constitute evidence of worsening of the right knee.  He did not specify that he was seeking a higher rating for his right knee disability, only that he was seeking higher VA benefits, which can easily mean more VA benefits, including for other disabilities.  Indeed, his subsequent May 1994 statement only mentions claims for the left knee, lower back, and a psychiatric disorder.  

Although in the June 1994 statement the Veteran also requested reconsideration of an October 1987 rating decision, which included a denial of an increased rating for the right knee disability, he did not state or indicate that his right knee had worsened since the May 1993 decision or introduce new evidence, including his own statements, relating to the severity of his right knee during the time frame applicable to that decision.  The request for reconsideration, assuming it also pertained to the denial of a higher rating for the right knee-although his statements mostly dwelled on the denials of other claims in the October 1987 decision-would at most relate to an earlier effective for an increased rating, rather than worsening of the right knee since the May 1993 rating decision or during the time period covered by it.  

Finally, and in the alternative, a bare statement seeking an increased rating, without any mention of worsening of the right knee or statements or other evidence regarding the severity of the right knee disability, does not in itself constitute evidence relating to the severity of the right knee, let alone raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In any case, no such statement was submitted within one year of the May 1993 rating decision.  

The Board notes that VA treatment records dating from 1993 to 1996 were recently obtained pursuant to the Board's September 2012 remand directives.  Since 1992, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The records recently obtained are merely duplicates of the records already in the file at the time of the May 1993 rating decision, or do not pertain to the right knee within the one-year time period following the May 1993 rating decision or the period of time encompassed by the claim from which that decision stemmed.  Thus, they do not constitute new and material evidence for the purposes of 38 C.F.R. § 3.156(b).  

Accordingly, as the Veteran never claimed or suggested that his right knee had worsened since the May 1993 rating decision within the one year appeal period, or even submitted a claim for an increased rating during this time, and as no other records or evidence pertaining to the severity of the right knee disability were physically or constructively of record within one year of the May 1993 rating decision applicable to the period covered by that decision (i.e. the period encompassed by the claim from which that decision arose as opposed to an earlier period beyond the scope of that decision) or the one-year appeal period, new and material evidence has not been obtained or submitted during this time frame.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply, and the May 1993 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The May 1995 VA examination report concerning the right knee qualifies as a claim for an increased rating under 38 C.F.R. § 3.157(b), as it constitutes a report of a VA examination indicating worsening disability.  See Massie, 25 Vet. App. at 134.  Indeed, it appears to have been treated as a claim for an increased rating in the July 1995 rating decision, which identified the date of claim as coinciding with the date of that examination report.  Although the Veteran did not appeal the July 1995 decision, he submitted SSA and private treatment records dated in August 1995 and October 1995 pertaining to his right knee, and submitted an April 1996 claim for an increased rating, stating that his right knee disability had worsened.  The Veteran's April 1996 statement and the additional treatment records were received within one year of the July 1995 rating decision, and relate to the severity of the Veteran's right knee disability during the applicable time frame.  Accordingly, they prevented the July 1995 rating decision from becoming final.  See Young, 22 Vet. App. at 466; 38 C.F.R. § 3.400(q). 

The May 1996 and August 1996 rating decisions denying an increased rating for the right knee disability stemmed from the April 1996 claim.  Because that claim and the medical evidence submitted within one year of the July 1995 rating decision constitutes new and material evidence under 38 C.F.R. § 3.156(b), the issue relates back to the May 1995 claim giving rise to the July 1995 rating decision.  See id.  Thus, the proper date of claim adjudicated in the May 1996 and August 1996 rating decisions is May 1995.  As these decisions were appealed to the Board, the appeal period thus relates back to the May 1995 claim from which those decisions arose.  As found by the Board in its February 2011 decision, the issue of TDIU is part and parcel of the claim for an increase.  See Rice, 22 Vet. App. at 453.  Therefore, this issue also relates back to the May 1995 claim for an increased rating.  See id.

The Board notes that because a rating increase, including TDIU, can be granted during the one-year period preceding the date of claim, it would seem at first blush that a finding that the date of claim is May 1995 is redundant, as the one-year period preceding the April 1996 claim would stretch back even earlier to April 1995, as discussed by the Board in its February 2011 decision.  However, a finding that May 1995 is the date of claim permits an even earlier potential retroactive period, as an increased rating, including TDIU, may then be granted back to May 1994, if the evidence supports TDIU during that period.  See Massie, 25 Vet. App. at 132; 38 C.F.R. § 3.400(o); see also  Hart, 21 Vet. App. at 509;  
Hazan , 10 Vet. App. at 519. 

The Board further finds, in the alternative, that even if the date of claim were February 1993, the outcome of the appeal would be the same, as the substantive requirements for TDIU were not satisfied prior to April 1996, as explained below.

Finding that the proper date of claim is May 1995, and therefore that the time frame under review begins May 1994, or one year prior to the date of claim, the Board next turns to the issue of whether the substantive requirements for TDIU were satisfied at some point between May 1994 and April 1996. 


B. Effective Date of TDIU

The Board finds that entitlement to TDIU is not established prior to April 1996, for the reasons discussed below.

i. Factual Background

The evidence shows that the Veteran discontinued working due to knee injuries.  An April 1987 private treatment record reflects that he was seen for recurrent generalized pain and swelling of the left knee following a work-related injury, and was to undergo a repeat arthroscopic procedure of the left knee.  A September 1987 VA treatment record reflects that the Veteran reported being employed until two months earlier, when "previous knee injuries prevented him from working satisfactorily" and he was forced to retire.  An April 1988 VA treatment record reflects that the Veteran worked as a bagger after separation from service until he hurt his left knee on the job.  He stated that he had been unable to work since then.  

A July 1989 SSA psychiatric examination report reflects that the Veteran graduated from high school and that at the time of this examination he was attending trade school in the area of auto mechanics at a junior college.  (Subsequent evidence shows that the Veteran did not complete this training.)  He stated that he discontinued working because he injured his "other knee" on the job.  

The SSA records show that the Veteran was granted disability benefits effective July 1988 based on right and left knee disabilities and dysthymic disorder.  The December 1989 SSA decision found that the Veteran had severe bilateral knee conditions as well as dysthymic disorder with paranoid features and cognitive impairment, and was unable to perform his past relevant work as a soft drink truck driver, laborer, or bagger.  The decision also found that the Veteran had the residual functional capacity for the full range of sedentary work, but that this was reduced by his inability to maintain concentration, persistence and pace and inability to interact appropriately with co-workers and supervisors.  The SSA decision further found that the Veteran did not have any acquired work skills which were transferable to the skilled or semi-skilled work activities of other work.  The decision noted that the Veteran's exertional capacity for sedentary work, as well as his age, education, and work experience, would warrant a finding of "not disabled."  However, considering the Veteran's "nonexertional limitations," he could not be expected to make a vocational adjustment to work existing in significant numbers in the national economy.  With regard to non-exertional impairments, the decision notes that they imposed significant restrictions on his ability to perform work-related activities, as set out in the Psychiatric Review Technique, and that the Veteran's exertional and non-exertional limitations combined were of such severity as to preclude his performing past relevant work or performing any other substantial gainful activity on a sustained basis. 

An October 1995 SSA form reflects that the Veteran went go to the gym and exercised, watched "a little" television, and drove short distances.  He reported attempting to work as a stocker in April 1995, but this job lasted only a month and he discontinued working because his knee started bothering him and he could not handle the crowds. 

A September 1996 private treatment record reflects that the Veteran was seen by an orthopedic surgeon for continuing bilateral knee symptoms.  He reported going to the gym on a daily basis to work out.  However, he had severe pain in his knees with difficulty going up and down steps and being unable to squat or kneel.  After examining the Veteran, the treating physician concluded that the Veteran would have to pursue sedentary work, as he would have difficulty with standing for prolonged periods of time. 

An April 2003 letter from the Veteran's private treating physician, R. Lovitt, M.D., concludes that "it will be difficult for [the Veteran] to obtain and maintain any gainful employment."  In this regard, the physician noted that the Veteran could not do any heavy lifting or repetitive stress maneuvers in the work place, his vision was poor, and he could not do any climbing or get at elevated heights, which would be dangerous.  The physician further stated that he did not think the Veteran would have much success being rehabilitated.  

An April 2004 VA examination report pertaining to the Veteran's knee disabilities reflects the examiner's conclusion that the Veteran would not be able to return to work or obtain and maintain gainful employment in manual labor due to his bilateral knee condition.  In this regard, the examiner noted that the Veteran had been unemployed for a long time and was a manual laborer at the time. 

A February 2005 employment assessment report from a private vocational expert, C. Barchi, M.Ed., CDMS, concludes that the Veteran was unable to work due solely to his right knee disability since 1986.  The vocational expert stated that the Veteran informed him he had been staying at home increasingly more over the past several years due to his need to keep both legs elevated, the left more than the right, several times per day for fifteen to twenty minutes each time.  He also reported having to lie down several times per day because his knees hurt and he tired easily.  The vocational expert also recited the opinions in the April 2003 letter from Dr. Lovitt and in the April 2004 VA examination report regarding the Veteran's unemployability, the clinical findings in VA examination reports and medical records in 1993 and 1995, and SSA's findings in its December 1989 decision.  

The February 2005 vocational expert goes on to note that the Veteran had only worked in lower skilled, physically demanding occupations and therefore had no transferable work skills.  The vocational expert defined unskilled sedentary work as work involving sitting most of the time, but which may involve walking or standing for brief periods of time.  The vocational expert then stated: "Clearly, [the Veteran's] long-time treating [physician], Dr. Lovitt, precludes [sic] the physical ability to maintain a fulltime work pace and perform repetitive tasks typically associated with unskilled sedentary occupations."  The expert stated that this was due to the Veteran's chronic pain and restricted range of motion in his knees.  The expert also observed that the April 2004 VA physician found that the Veteran did not have the ability to maintain employment in manual labor due to his bilateral knee condition.  The vocational expert concluded that "[g]iven these two ostensibly reliable medical sources" and the Veteran's reported functional limitations, he was unable to perform even unskilled sedentary labor.  The expert reiterated the fact that unskilled sedentary work would be unduly hampered by the Veteran's chronic pain and limited sitting ability, which required both periodic leg elevations as well as the need to lie down occasionally.  The expert further noted that SSA's disability determination also supported this conclusion.  

In a November 2005 addendum to the February 2005 employment assessment report, the vocational expert clarified, among other things, that the Veteran's bilateral knee disabilities played a significant role in SSA's December 1989 grant of disability benefits, and that the SSA decision of course did not consider subsequent worsening of the Veteran's "orthopedic condition."

In a July 2016 employment assessment report, the vocational expert who authored the February 2005 report and November 2005 addendum, , C. Barchi, stated that he reviewed the claims file and affirmed his original opinion that the Veteran's service-connected right knee disability at least as likely as not precluded him from engaging in his former occupations and from securing and following any other substantially gainful employment at some point after he discontinued working in June 1986, and at least back to March 1993.  The vocational expert did not offer additional explanation other than citing to, among other evidence, a March 1993 VA examination report reflecting chronic pain and swelling of the right knee with limited mobility, a June 1995 examination report reflecting chronic pain and swelling which was worsened by weight bearing and which notes that the Veteran was using two crutches, the April 2003 private opinion by Dr. Lovitt and the April 2004 VA opinion discussed above concerning the Veteran's employability, and the fact that the Veteran reported needing to elevate his legs and lie down several times per day due to his knee conditions.


ii. Applicable Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

In cases where the schedular requirements for TDIU consideration are not satisfied, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

iii. Analysis

The schedular criteria for entitlement to TDIU prior to April 9, 1996 were not satisfied, as the only disability for which service connection had been established at the time was the Veteran's right knee disability, rated as 40 percent disabling.  See 38 C.F.R. § 4.16(a).  The criteria for TDIU on an extraschedular basis prior to April 1996 are not satisfied, as the preponderance of the evidence weighs against unemployability due solely to the Veteran's service-connected right knee disability prior to that date.  

Preliminarily, the Board notes that the Director of the Compensation Service denied entitlement to TDIU on an extraschedular basis prior to April 9, 1996 in a January 2015 decision.  However, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to TDIU, which is in essence a decision by the agency of original jurisdiction reviewable de novo by the Board, and thus no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  

Prior to April 1996, the only disability for which service connection had been established was the Veteran's right knee disability.  TDIU was granted effective April 1996 based on the combined effect of the Veteran's bilateral knee disabilities, as explained in the Board's February 2011 decision.  Indeed, in that decision, the Board denied entitlement to TDIU prior to April 1996 (that is, during the one-year period preceding April 1996) not on the basis of the date of claim or whether an earlier date of claim could be established pursuant to 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.400(q), but rather on the basis that the evidence did not support unemployability due solely to the Veteran's right knee disability.  The Board continues to find that the Veteran's right knee alone did not produce unemployability for TDIU purposes prior to April 1996. 

The opinions provided by the private vocational expert, C. Barchi, in February 2005, November 2005, and July 2016 lack probative weight due to their deficient reasoning.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The vocational expert's discussion can essentially be broken down into five reasons in support of his opinion that the Veteran's right knee disability alone produced unemployability prior to April 1996: (1) the fact that the Veteran stopped working in 1986 after he injured his left knee, and that he cited his knee conditions as the reason for the termination of employment; (2) the opinions supporting unemployability in the April 2003 letter from Dr. Lovitt and the April 2004 VA examination report; (3) SSA's December 1989 decision granting SSA disability benefits; (4) the Veteran's statement to the vocational expert that he had been staying home "increasingly over the past several years" due to his need to keep both legs elevated and to lie down several times a day because of knee pain; and (5) the general assertion by the vocational expert that "unskilled sedentary work would be unduly hampered by [the Veteran's] chronic pain and his limited sitting ability."

These reasons are not sufficient to support unemployability due solely to the Veteran's right knee disability prior to April 1996.  With regard to the first reason, the evidence shows that the Veteran's service-connected right knee disability did not prevent him from engaging in fulltime employment as a bagger or laborer for about seven years following service separation, but that a subsequent work-related left knee injury eventuated in the termination of his employment.  While the presence of both knee conditions might have prevented him from continued work in the same occupation, the fact that he discontinued working following the left knee injury does not support a finding of unemployability due solely to the right knee disability. 

With regard to the vocational expert's second reason, the April 2003 opinion by Dr. Lovitt and the April 2004 VA examiner's opinion found that the Veteran would be unable to do work involving manual labor.  Although Dr. Lovitt made the general statement that the Veteran would be unable to obtain and maintain any gainful employment, the physician's specific reasons were that the Veteran would be unable to perform heavy lifting or repetitive stress maneuvers in the work place, his vision was poor, and he could not do any climbing or get at elevated heights.  While this opinion supports a finding that the Veteran could not perform more physically intensive labor, it says nothing about his ability to perform sedentary work.  Similarly, the April 2004 VA examiner found that the Veteran would be unable to do manual labor, but did not indicate that the Veteran could not engage in sedentary work from a physical perspective.  In sum, these opinions do not support a finding that the Veteran lacked the physical ability to do sedentary work, and indeed do not speak to the issue.  

Nevertheless, the vocational expert relied heavily on these opinions to support his own opinion.  Specifically, the vocational expert concluded that "[g]iven these two ostensibly reliable medical sources" and the Veteran's reported functional limitations, he was unable to perform even unskilled sedentary labor.  Notably, the vocational expert did not specify how the Veteran's functional limitations prevented sedentary work.  With regard to Dr. Lovitt's opinion, the vocational expert stated that this physician found the Veteran lacked the physical ability to maintain a fulltime work pace and perform repetitive tasks "typically associated with unskilled sedentary occupations" (emphasis added).  Yet, Dr. Lovitt made no comment regarding sedentary work, and his discussion only mentions tasks such as heavy lifting, repetitive stress maneuvers, climbing, and getting at elevated heights, none of which are remotely associated with sedentary work.  Thus, the vocational expert's conclusion that Dr. Lovitt's opinion supported a finding that the Veteran could not obtain or maintain substantially gainful activity in a sedentary capacity simply does not follow from Dr. Lovitt's conclusion or the reasons supporting it.  The vocational expert made no attempt to bridge this logical gap in any way.  Likewise, the April 2004 VA examiner's opinion finding that the Veteran could not perform manual labor does not support the conclusion that he could not perform sedentary work.  Thus, as a matter of logic, it cannot support the vocational expert's own conclusion on the issue.  It only supports the conclusion that the Veteran could not perform manual labor, which is not in question. 

With regard to the third reason proffered by the vocational expert, SSA's decision clearly shows that the Veteran was found disabled for SSA purposes based on a combination of his bilateral knee disabilities and a psychiatric disability with cognitive impairment that caused "non-exertional" limitations which imposed significant restrictions on his ability to perform work-related activities.  The SSA decision notes the Veteran's inability to maintain concentration, persistence and pace and inability to interact appropriately with co-workers and supervisors, which are limitations unrelated to his right knee disability.  Indeed, the SSA decision observes that if it were not for the non-exertional limitations, a finding of "not disabled" would be warranted based on the Veteran's exertional capacity for sedentary work, as well as his age, education, and work experience.  In other words, SSA found that the Veteran's work history and knee disabilities alone did not preclude sedentary work.  Thus, the SSA decision does not support the vocational expert's conclusion, and in fact weighs against unemployability due solely to the Veteran's right knee disability.  

The vocational expert's fourth reason was the Veteran's statement that he had been staying home "increasingly over the past several years" due to his need to keep both legs elevated and to lie down several times a day because of knee pain.  This statement was made to the vocational expert in February 2005.  The phrase "over the past several years" does not suggest a time period extending back to almost a decade before, that is, prior to April 1996.  Rather, it suggests a more recent history of the Veteran's having to keep his legs elevated and lie down sometimes.  Thus, it does not support a finding that the Veteran was unable to engage in substantially gainful activity in a sedentary capacity prior to April 1996.  Moreover, and in the alternative, the sole fact that the Veteran needed to keep his legs elevated several times a day, and the left more than the right, and to lie down several times, does not in itself show that he was unable to perform sedentary work prior to April 1996 based solely on his right knee disability.  The Board also notes that, while the Veteran may have chosen to elevate his legs or lie down, there are no medical records dated prior to 1996 that generally show he was prescribed such treatment or rest over an extended period or that elevating his legs or lying down would prevent him from working in a sedentary capacity with basic accommodations regarding the ability to elevate his leg.  In any event, the evidence does not show that the Veteran had to elevate his right leg or lie down several times per day prior to April 9, 1996 to the extent that it prevented him from obtaining or maintaining substantially gainful activity in a sedentary capacity. 

With regard to the vocational expert's last reason, the general statement that the Veteran's ability to perform "unskilled sedentary work would be unduly hampered by his chronic pain and his limited sitting ability" has no support in the evidence of record prior to April 1996 or in the vocational expert's own discussion.  While the Veteran did have chronic right knee pain, he did not state and there is no evidence suggesting that prior to April 1996 his right knee pain in itself was of such severity that he could not concentrate, or was so debilitating that he could not perform even sedentary work.  The vocational expert himself did not make such a statement, but merely cited to Dr. Lovitt's opinion which, as discussed above, provides no support for a finding that the Veteran could not perform sedentary work.  

The vocational expert's bare statement that the Veteran had limited sitting ability prior to April 1996 also has no support in the record.  In this regard, the vocational expert is not himself a medical professional and thus is a layperson in the field of medicine.  Consequently, his own unexplained opinion that the Veteran could not sit for sufficient periods to engage in sedentary work prior to April 1996 lacks probative value, as this is essentially a medical determination requiring knowledge of how the type of knee pathology and symptoms and functional limitations involved would impact the ability to sit, and when there is no other evidence of record suggesting this was the case prior to April 1996.  Cf. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Further, the private vocational expert's finding that the Veteran lacked the physical ability to perform unskilled sedentary work prior to April 1996 by virtue of his right knee disability alone is outweighed by more probative evidence.  Specifically, the September 1996 private treatment record reflects an orthopedic physician's finding that the Veteran would have to pursue "a sedentary line of work," which strongly supports a finding that his right knee disability alone did not physically prevent sedentary work, as this represents the conclusion of a medical professional specializing in orthopedics.  As already discussed, the vocational expert, C. Barchi, is not shown to have a medical background, let alone a background in orthopedics.  Thus, the September 1996 orthopedic surgeon's statement indicating that the Veteran could perform sedentary work outweighs the vocational expert's opinion on the issue in terms of the physical ability to sit for a sufficient period to perform substantially gainful activity in a sedentary capacity.  Indeed, the medical records dated prior to April 1996 do not suggest that the Veteran was unable to sit for prolonged periods, and there are no statements from the Veteran or other evidence dated prior to April 1996 indicating he was unable to sit for prolonged periods due solely to his right knee disability. 

The Board also notes that the Veteran was able to drive and go to the gym and exercise, according to the October 1995 SSA form and September 1996 private treatment record, which also weighs against an inability to engage in substantially gainful activity in a sedentary capacity from a physical perspective prior to April 1996.

In sum, because the vocational expert's opinion is not supported by adequate reasoning or the evidence of record, including Dr. Lovitt's April 2003 opinion and the April 2004 VA examiner's opinion on which the expert heavily relied, and is outweighed by more probative evidence with regard to the Veteran's physical ability to engage in substantially gainful activity in a sedentary capacity prior to April 1996, it lacks probative value.

While employment history and educational and vocational attainment are factors to consider in determining extraschedular entitlement to TDIU, they do not support the conclusion that the Veteran's right knee disability alone prevented him from working in a sedentary capacity prior to April 1996.  Indeed, the private vocational expert, C. Barchi, did not state that the Veteran was unable to perform unskilled sedentary labor by virtue of his educational and vocational background, or the fact that his work experience was limited to more physically intensive labor.  Instead, the expert either relied on prior medical opinions regarding the Veteran's physical limitations that simply did not support the conclusion or even speak to the issue, as discussed above, or relied on physical factors such as chronic pain or difficulty sitting which are not supported by the evidence prior to April 1996 in terms of the ability to sit or do sedentary work, and when the findings of the September 1996 orthopedic surgeon weigh against physical inability to do sedentary work.  As already noted, the private vocational expert does not himself have any medical expertise, and thus his bare statement that the Veteran could not sit for sufficient periods to obtain or maintain substantially gainful activity in a sedentary capacity prior to April 1996 lacks probative value on this basis as well. 

Moreover, the December 1989 SSA decision considered the Veteran's education, work history, and vocational skills, and found that he could still perform unskilled sedentary work.  SSA's conclusion that the Veteran was disabled was not based on a finding that he could not perform unskilled sedentary work by virtue of his education and vocational background, but rather due to factors unrelated to physical ability (i.e. "non-exertional" limitations) stemming from a psychiatric disorder and possible cognitive issues.  These factors cannot be considered for TDIU purposes prior to April 1996, as only the Veteran's right knee disability was service-connected at the time.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad , 5 Vet. App. at 529.  If anything, SSA's decision weighs against a finding that the Veteran could not transition to sedentary work by virtue of his work experience and educational and vocational attainment. 

Apart from the vocational expert's opinion, which has been discounted for the reasons discussed above, there is no evidence that the entire field of sedentary occupations, including unskilled occupations, was foreclosed to Veteran prior to April 1996 due to his right knee disability alone, even if his prior work background consisted only of manual labor.  Indeed, the December 1989 SSA found that the Veteran's vocational background did not preclude sedentary work, even if he had not acquired work skills that could be transferred to an occupation requiring skilled or semi-skilled work activities.  The Veteran's high school education with some college coursework indicates that he has the ability to read and write, which further weighs against a finding that his work history and educational and vocational attainment prevented substantially gainful activity doing unskilled sedentary work prior to April 1996.  

In sum, the schedular requirements for TDIU are not satisfied, and the preponderance of the evidence weighs against entitlement to TDIU on an extraschedular basis prior to April 1996.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU on an extraschedular basis prior to April 1996 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 55. 


ORDER

An effective date earlier than April 9, 1996 for the grant of a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


